DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 17/071,887 filed on October 15, 2020.  Applicant claims priority to U.S. Provisional Application No. 62/915,173 filed on October 15, 2019 and Provisional Application No. 62/992,040 filed on March 19, 2020.  Claims 1 – 20 are pending and have been examined.


Information Disclosure Statements


The information disclosure statements submitted on October 26, 2020 and March 11, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed by the Examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 13 are directed to method.  Claim 14 is directed to a method. Claims 15 – 20 are directed to a method. Therefore, on its face, each of Claims 1 - 20 is directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: with a computing platform: accessing historic values of a primary asset and each of a plurality of secondary assets over a time period; selecting a plurality of universal access token (UAT) asset sets for the primary asset, wherein each UAT asset set includes the primary asset and a set of one or more of the secondary assets whose change in combined value over the time period correlates with change in the value of the primary asset over the time period, as indicated by the accessed historic values; with a blockchain trading system, receiving a first buy request to buy a first amount of a UAT for the primary asset on behalf of a first user of the platform; in response to the first buy request, selecting a first one of the UAT asset sets for the primary asset, based on the first user's transaction history for the UAT for the primary asset; with a UAT smart contract, minting the first amount of a first UAT that represents ownership of the selected first UAT asset set; with the trading system, executing a first buy transaction for the minted first UAT; and updating the first user's transaction history for the UAT for the primary asset to include a record of the first buy transaction. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites the creating and transferring universal token asset sets to users which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 14 and 15 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: with a computing platform: accessing historic values of a primary asset and each of a plurality of secondary assets over a time period; selecting a plurality of universal access token (UAT) asset sets for the primary asset, wherein each UAT asset set includes the primary asset and a set of one or more of the secondary assets whose change in combined value over the time period correlates with change in the value of the primary asset over the time period, as indicated by the accessed historic values; with a blockchain trading system, receiving a first buy request to buy a first amount of a UAT for the primary asset on behalf of a first user of the platform; in response to the first buy request, selecting a first one of the UAT asset sets for the primary asset, based on the first user's transaction history for the UAT for the primary asset; with a UAT smart contract, minting the first amount of a first UAT that represents ownership of the selected first UAT asset set; with the trading system, executing a first buy transaction for the minted first UAT; and updating the first user's transaction history for the UAT for the primary asset to include a record of the first buy transaction. The additional elements recited in the Claim 1 are underlined above. The blockchain and smart contract elements are recited at a high level and are being used as tools to implement the abstract idea. The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. 
                                                                                                               

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (selecting a first one of the UAT asset sets for the primary asset comprises: ranking the plurality of UAT asset sets according to respective correlation metrics that identify correlation with the primary asset; and Page 46 of 51COIN-P23-US identifying the UAT asset sets that have not been sold on behalf of the first user within a predetermined time period, as identified by the first user's transaction history for the UAT for the primary asset; and selecting the identified UAT asset set that has the highest correlation metric), Claim 3 (purchasing the assets of the first UAT asset set by using an asset trading system; and securing the purchased assets by using a custody system), Claim 4 (determining weights for the assets of the first UAT asset set, wherein the assets for the first UAT asset set are purchased in accordance with the weights), Claim 5 (determining weights for the assets of the first UAT asset set comprises: selecting a maximum weight value for the primary asset), Claim 6 (the maximum weight value for the primary asset is identified by tax law information related to tax loss harvesting), Claim 7 (creating at least one new UAT asset set for the primary asset, wherein creating a new UAT asset set for the primary asset comprises at least one of: adding a new asset to an existing UAT asset set, or changing at least one asset weight of an existing UAT asset set), Claim 8 (providing the first user with rewards associated with the assets of the first UAT), Claim 9 (with the blockchain trading system, receiving a second buy request to buy a second amount of the UAT for the primary asset on behalf of the first user; in response to the second buy request, selecting a second UAT associated with a second UAT asset set for the primary asset, based on a transaction history of the first user for the UAT for the primary asset; with the trading system, executing a second buy transaction for the second UAT; and updating the first user's transaction history for the UAT for the primary asset to include a record of the second buy transaction), Claim 10 (with an asset management system, automatically providing a first sell request to sell the first UAT and the second buy request to the blockchain trading system during processing of a tax loss harvesting operation), Claim 11 (the second UAT asset set differs from the first UAT asset set in at least one of: asset weight, asset type, or asset identifier), Claim 12 (the second UAT asset set and the first UAT asset set include different secondary assets), Claim 13 (the second UAT asset set and the first UAT asset set include different weights for the same secondary assets), Claim 16 (the first event comprises a value of the first UAT sub-token decreasing below a first threshold), Claim 17 (the common metric comprises a primary asset), Claim 18 (the first UAT sub-token is backed by a first UAT asset set comprising a first asset composition, and the second UAT sub-token is backed by a second UAT asset set comprising a different asset composition from the first asset composition), Claim 19 (the second UAT sub-token was not transferred out of the user account within a predetermined time period prior to transferring the second UAT sub-token into the user account) and Claim 20 (transferring the first UAT sub-token out of the user account and transferring the second UAT sub-token into the user account is logged in an off-chain ledger) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea. 
As such, Claims 1 - 20 are not patent eligible. 

No Prior Art Rejections

With respect to independent Claims 1, 14 and 15 none of the prior art teaches or renders obvious “a method comprising: with a computing platform: accessing historic values of a primary asset and each of a plurality of secondary assets over a time period; selecting a plurality of universal access token (UAT) asset sets for the primary asset, wherein each UAT asset set includes the primary asset and a set of one or more of the secondary assets whose change in combined value over the time period correlates with change in the value of the primary asset over the time period, as indicated by the accessed historic values; with a blockchain trading system, receiving a first buy request to buy a first amount of a UAT for the primary asset on behalf of a first user of the platform; in response to the first buy request, selecting a first one of the UAT asset sets for the primary asset, based on the first user's transaction history for the UAT for the primary asset; with a UAT smart contract, minting the first amount of a first UAT that represents ownership of the selected first UAT asset set; with the trading system, executing a first buy transaction for the minted first UAT; and updating the first user's transaction history for the UAT for the primary asset to include a record of the first buy transaction.”, “a method comprising: with a computing platform: with a blockchain trading system, receiving a first buy request to buy a first amount of a Universal Access Token (UAT) for a primary asset on behalf of a first user of the platform, and updating the first user's transaction history for the UAT for the primary asset to include a record of a first buy request; with the blockchain trading system, receiving from an asset management system a first sell request to sell the first amount of the UAT for the primary asset on behalf of the first user and a second buy request to buy back the first amount of the UAT for the primary asset; in response to completion of processing of the first sell request: selecting a UAT asset set for the primary asset, based on the first user's transaction history for the UAT for the primary asset; with a UAT smart contract, minting the first amount of a first UAT that represents ownership of the selected first UAT asset set; with the trading system, executing a first buy transaction for the minted first UAT; and updating the first user's transaction history for the UAT for the primary asset to include a record of the second buy request.” and “a method, comprising: * automatically detecting a first event; and " in response to first event detection, automatically: o transferring a first universal asset token (UAT) sub-token out of a user account; and o transferring a second UAT sub-token into the user account, wherein the second UAT sub-token is not substantially identical to the first UAT sub-token but tracks a common metric with the first UAT sub- token; " wherein the first and second UAT sub-tokens are cryptocurrency tokens.”
The closest art found, Xu, US 2020/0265516 A1, discloses embodiments which relate to providing trusted tokenized transactions in a blockchain system. In a tokenization process, (Par. 53), the exchange server 120 receives a tokenization request 402 from the user 310. The tokenization request may include a value specifying the request and may include additional information such as an identifier of the asset such as a stock symbol and the quantity of the asset. In response, the exchange server 120 withholds the asset from the user account of user 310 and transfers 404 the asset to the fiduciary server 150. The exchange server 120 may also transfer the tokenization request 402 and a unique identifier of the account of the user 310 to the fiduciary server 150.
Another reference, Ramadoss et al., US 2020/0042989 A1, discloses Systems and methods are disclosed to tokenize an asset by: documenting a value for the asset by a promoter of the asset, generating a plurality of cryptocurrency coins/tokens corresponding to the value of the asset; embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing; obtaining subscriptions and payments for the asset from a crowd; holding subscription payments from the crowd in escrow until a predefined condition is met; and releasing the coins/tokens to the promoter and recording ownership interest from the crowd.
The aforementioned references do not disclose the creation of universal token asset sets that are tied (indexed) to a primary stock and secondary stocks (in different percentages), which is how the tokens’ values are determined in the market.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/15/2022